NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   COLT PRESTON JACKSON, Appellant.

                             No. 1 CA-CR 17-0722
                               FILED 10-25-2018

           Appeal from the Superior Court in Maricopa County
                        No. CR2016-103040-002
           The Honorable William R. Wingard, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

By Matthew O. Brown
Counsel for Appellant



                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Michael J. Brown joined.
                           STATE v. JACKSON
                           Decision of the Court

T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Colt
Preston Jackson (defendant) has advised us that, after searching the entire
record, he has been unable to discover any arguable questions of law and
has filed briefs requesting this court to conduct an Anders review of the
records. Defendant has been afforded an opportunity to file a supplemental
brief in propria persona, and he has done so.

¶2            Avondale Police Department received a 9-1-1 call from victim,
who was in her house during a burglary. Victim was not expecting anyone
that day, but she observed a woman repeatedly ringing the doorbell, while
a man pretended to work on his car on the street in front of her house.
Victim went over to a side window and saw “a large shadow” by the side
of the house, at which point she initiated a 9-1-1 call and locked herself in
the master bathroom. While on the call, victim heard a large bang and two
distinct voices downstairs. Victim later discovered her back doggy door
had been broken, her back sliding door had been unlocked, and multiple
kitchen drawers were left open.

¶3             A nearby police officer was at the scene within a minute of the
call. The officer observed a car leaving the area and conducted a stop of
defendant’s car. After failing to stop for multiple blocks, defendant
provided a false name to the officer. Before the officer mentioned there was
a burglary nearby, defendant spontaneously apologized for possibly going
into the wrong house. Defendant later explained he was looking for his
aunt’s house, where he was going to pick up transmission fluid and fix his
car. At trial, defendant did not know his aunt’s full married name or
address.

¶4             Victim was brought to the scene of the traffic stop, where she
identified defendant as the man pretending to work on his car and
identified the passenger as the woman who rang the doorbell. The victim’s
keys, purse, credit cards, iPod, and watches were all found in defendant’s
car. Police also found a screwdriver, gloves, and wire cutters in the car.

¶5            The state charged defendant with Burglary in the Second
Degree, a class 3 felony, and Possession of Burglary Tools, a class 6 felony.
A jury found defendant guilty on both counts. As aggravating factors, the
court found defendant was on felony probation and had prior felony
convictions and as a mitigating factor the trial court considered defendant’s
family support. Defendant was given presumptive sentences of 11.25 years

                                      2
                             STATE v. JACKSON
                             Decision of the Court

on the burglary charge and 3.75 years on the possession of burglary tools
charge, to be served concurrently, with 677 days of presentence
incarceration credit.

¶6              In his supplemental brief, defendant appears to assert the
trial court violated his Sixth Amendment right to effective assistance of
counsel. See U.S. Const. amend VI. Specifically, defendant argues that his
lawyer denied his wish to call the co-defendant as a witness, and that his
lawyer did not adequately consult defendant about trial strategy. This
court will not consider claims of ineffective assistance of counsel arguments
raised on direct appeal. State v. Spreitz, 202 Ariz. 1, 3, ¶ 9 (2002). Such claims
must be first presented to the trial court in a petition for post-conviction
relief. Id. Defendant also alleges that the evidence was insufficient to
sustain his conviction. “Reversible error based on insufficiency of the
evidence occurs only where there is a complete absence of probative facts
to support the conviction.” State v. Williams, 209 Ariz. 228, 231, ¶ 6 (App.
2004). There is sufficient evidence to support this conviction.

¶7             We have read and considered counsel’s brief and defendant’s
brief and have searched the entire record for reversible error. See Leon, 104
Ariz. at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, defendant was adequately represented by counsel
at all stages of the proceedings, and the sentence imposed was within the
statutory limits. Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d
154, 156-57 (1984), defendant’s counsel’s obligations in this appeal are at an
end. Defendant has thirty days from the date of this decision in which to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

¶8            We affirm the convictions and sentences.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA



                                          3